Per Curiam.

In an effort to settle their differences the parties on December 21, 1948, entered into certain agreements. The basic agreement referred to as “A Support And Maintenance Agreement ” provides that in the event any controversy “ shall arise between the parties hereto concerning any *105of the provisions of this agreement * * * the parties hereto agree to submit the same to arbitration ”.
One of the other agreements entered into at the same time recites that the wife is entitled to receive income tax refunds due to the husband by reason of overpayments for all calendar years prior to 1948, and it further provides: “ 4. In the event that Mrs. Freezer shall be entitled to receive any refunds and the same are not paid or turned over to Mr. Freezer by reason of any act or emission on the part of Mrs. Freezer, then Mr. Freezer shall be entitled immediately thereafter to a credit in the amount of such refund against any payments which he is required to make for Mrs. Freezer’s support and maintenance. ’'
The provision for arbitration contained in the basic agreement was applicable to the agreement relating to tax refunds simultaneously executed therewith.
Moreover, the husband made a valid claim of offset in answer to that asserted by the wife in the arbitration proceeding. She was, of course, aware of the agreement to secure tax refunds and knew that these claims could be asserted “ against any payments which he is required to make for Mrs. Freezer’s support and maintenance. ’ ’ An arbitration proceeding merely to decide whether or not she was entitled to alimony payments, which were concededly unpaid, would have been a futile gesture.
Even if the arbitration clause be held not to embrace the refunds agreement, the husband was entitled to interpose any offset to establish the fact that there were not any sums due her. In an action, a defendant has the right to assert any claim he may have against plaintiff by way of offset. When the wife in the arbitration proceeding asserted her claim for unpaid alimony due by virtue of the agreement dated December 21, 1948, the husband clearly had the right to make a claim against her to counteract such demands. (Civ. Prac. Act, § 266.) Such offset or counterclaim could lawfully be asserted in the arbitration proceeding.
Under the submission the arbitrator acted within his authority and his award should not have been set aside. The order and judgment should be reversed with costs to appellant and the motion to modify the arbitrator’s award should be denied and the award as rendered should be confirmed. Settle order.